DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply received March 11, 2022, applicant has a claim set with the claims as originally filed, and added a claim set with claim 5 amended and claims 8-16 struck through.  The examiner suspects this is because these claims were unelected, but unelected claims may remain in the claim set until elected claims are rejected or found allowable.  And so, the examiner will focus on the first claim set and the claims will be treated as if they are not struck through and remain active in the application, but claim 5 should be amended in the first claim set.

Election/Restrictions
Applicant's election with traverse of claims 7 and 8 in the reply filed on March 11, 2022 is acknowledged.  The traversal is on the ground(s) that all claims could be searched together without an undue search burden, and as all these claims are merely an intended use of the composition of claim 1, the examiner agrees and so the restriction requirement is withdrawn.  Applicant is advised however, that should the intended use claims be substantively amended such that compositions different from claim 1 are claimed, that likely would trigger a restriction requirement, as different compositions would require different searches and present an undue search burden.  

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claim 1 is replete the names of compounds that are different from the common and accepted names of these compounds.  The most obvious example is dihydrogen monoxide, which is simply water, but there are many more examples, including methanoic-formic, ethanoic-acetic, propane-1,2-diol-propylene glycol, and propan-2-ol-isopropanol.  The examiner does not believe applicant intentionally used complicated names for these simple compounds, and likely this is a translation issue, but care should be taken to refer to the components of applicant’s invention by their most common and widely recognized names.  The language of “around 400” in claims 1 and 2 should be removed.  Germicidal should read “germ” in claim 5.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Before citing the references against the present claims, the examiner notes that a thorough search is impossible.  Formic acid is a common organic acid, and may be mixed with other components ubiquitous in the detergent arts, such as water, propylene glycol, acetic acid, polyethylene glycol, isopropanol, and Tween 80, just to name the most common components.  Note that diluted formic acid is likely an “off the shelf” product available from a chemical supplier.  The number of references that teach a composition containing formic acid and one of these components, especially water, must number in the many hundreds, if not thousands.  The references below represent a tiny fraction of references that could be used to reject these claims.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Brown et al, US 2009/0320212.
Brown et al teach a cleaning composition comprising 1% formic acid, 17.5% propylene glycol, monoethanolamine, and the balance water wherein the composition has a pH of 8 (¶105, example V).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Murphy et al, US 2014/0249068.
Murphy et al teach a cleaning composition comprising 1.1% formic acid, 5.5% propylene glycol, 8% monoethanolamine, and the balance water wherein the composition has a pH of 8 (¶105, example 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Boutique et al, US 2008/0004200.
Boutique et al teach a cleaning composition comprising 0.5% formic acid, 10% propylene glycol, up to 4% monoethanolamine, and the balance water wherein the composition has a pH of 8.2 (¶98, example M).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Claims 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Eriksen et al, US 5,286,404.
Eriksen et al teach a cleaning composition comprising 1.8% formic acid, 25% propylene glycol, and the balance water wherein the composition has a pH of 5.2 (¶105, example V).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.  With respect to claims 6-16, these are intended use limitations only.  A composition has been claimed.  Should the composition be deemed allowable, applicants could use it for any reason, be it a cleaner, cosmetic or food product.  Applicant stated in the traversal of the restriction requirement that the formic acid composition may be mixed in with any other composition and the examiner agrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As stated above, the references relied upon are a tiny fraction of art that could have been used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761